SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO. 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 112 North Curry Street, Carson City, NV (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (416)843-2881 Securities registered pursuant to Section12(g) of the Act: COMMON STOCK, $0.0 (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes þ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 62,277,766 Common Shares - $0.0002 Par Value as of May 15, 2013 GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 and for the period from November 29, 2011 (date of inception) through March 31, 2013 4 Unaudited Condensed Consolidated Statement of Changes in Shareholder’s Deficiency for the period from November 29, 2011 (date of inception) through March 31, 2013 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 and for the period from November 29, 2011 (date of inception) through March 31, 2013 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Control and Procedures 21 PART II - Other Information Item1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item3. Defaults Upon Senior Securities 22 Item4. Mine Safety Disclosures 22 Item5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 Gilla Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets Cash $ $ Prepaid and sundry assets Loan receivable (note 5) - Total current assets Property and equipment (note 6) Total assets $ $ LIABILITIES AND SHAREHOLDER’S DEFICIENCY Current liabilities Accounts payable $ $ Accrued liabilities Accrued interest- related party Loan from shareholder (note 7) Due to related parties Loans payable (note 8) 242, 836 Note payable, others - Total current liabilities Long term liabilities Note payable (note 9) - Total long term liabilities - Total liabilities Commitments and contingencies (note 10) SHAREHOLDERS’ DEFICIENCY Common stock (note 11) $0.0002 par value, 300,000,000 shares authorized; 62,277,766 shares issued and outstanding as of March 31, 2013 and December 31, 2012 Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income (loss) ) Total shareholders’ deficiency ) ) Total liabilities and shareholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Table of Contents Gilla Inc. (A Development Stage Company) Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss For the Three Months Ended March 31, 2013 For the Three Months Ended March 31, 2012 For the Period from November 29, 2011 (Date of Inception) to March 31, 2013 Revenue $
